BAKER, J.
(Concurring.) — While I concur heartily in the opinion of Mr. Chief Justice BOSS, I cannot refrain from saying that it seems regrettable that, owing to its constitutional restrictions Arizona is barred from adopting a just and humane Compensation Law, such as exists in forty-three or forty-four states in the Union. My experience on the bench convinces me that the present Employers’ Liability Law of this state, instead of lessening the evils which *585an equitable and just Compensation Law is well calculated to cure, tends to increase these evils. The remarks of the Supreme Court of Montana in Cunningham v. Northwestern Imp. Co., 44 Mont. 180, 205, 119 Pac. 554, 559, are peculiarly applicable to the present state of affairs in this jurisdiction.
“Whatever may be the reason therefor, actions for damages for personal injury and death have increased enormously in number in the past few years. It is notorious that but a small proportion of the moneys forced from the employer in these cases finds its way into the pockets of the plaintiff. The remainder is frittered away in payment of counsel fees, witness fees, court costs, and other necessary expenses of litigation. The records of this court disclose that our best and most highminded lawyers have, as was their duty, advocated the cause of the plaintiff in many of these cases; nevertheless, the fact remains that the solicitor of personal injury cases is a hateful reality, and much unnecessary and ill-advised litigation results from his activities. These cases are prolific of perjury and subornation of false swearing. They also add a great weight to the burden of the taxpayer. Some plaintiffs have lost meritorious causes, and many defendants, especially public service corporations, have been mulcted in heavy damages in actions where the great preponderance of the evidence was in their favor. Jurors in some communities are, unconsciously, perhaps, prejudiced against corporations, as such. In practical application, our present system does not afford the equal protection of the laws to certain defendants. It is impossible not to recognize the fact that the defendant’s ability to pay is often used as a basis for calculating the compensation due the plaintiff. Personal injury cases breed class hatred, as between capital and labor, in its most virulent form.”
While it is unfortunate that the evils referred to must continue to exist and flourish, it is not our function to provide a remedy by judicial legislation. The remedy lies with the people. Both California *586and New York were compelled to amend their Constitutions before they were able to adopt beneficial Compensation Laws.